Title: From Benjamin Franklin to Charles Norris and Thomas Leech, 9 January 1762
From: Franklin, Benjamin
To: Norris, Charles,Leech, Thomas


Gentlemen
London, Jany. 9. 1762
When your Drafts upon me first came to hand, the Form appearing new to me and very particular, containing as I thought an Alternative at my Choice to pay the Money in 30 Days or in 12 Months, I accepted some of them with the long Day, expecting that a Letter from you would explain your Intention in that Form; but receiving no Line on the Subject, and being soon inform’d that the Bill was merely a Copy of that us’d by the northern Governments, I concluded, for Reasons which I have mention’d to the Speaker, to retract that Acceptance and pay in 30 Days. I have accordingly now accepted near £22,000 and can assure you that altho’ the Sale of the Province Stocks will not produce a Sum equal to what you have probably drawn for, yet all the Trustees Bills will be duly honoured and punctually paid. I am, with the greatest Respect and Deference for yourselves and the other Trustees Gentlemen Your most obedient humble Servant
B Franklin
Messrs. Norris and Leech
 Endorsed: London Janry 9th 1762 Benjamin Franklin To Chas Norris and Thos Leech
